UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5031


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT M. OTISO, a/k/a Robe,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cr-00251-2)


Submitted:   December 22, 2011               Decided:   January 5, 2012


Before NIEMEYER and     GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl E. Hostler, PRIM LAW FIRM, PLLC, Hurricane, West Virginia,
for Appellant.    R. Booth Goodwin II, United States Attorney,
Susan M. Robinson, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert M. Otiso appeals his conviction and seventy-

two-month     sentence       after      pleading          guilty      without     a     plea

agreement to one count of conspiracy to commit mail and wire

fraud, in violation of 18 U.S.C.A. § 1349 (West 2000 & Supp.

2011).      Otiso    challenges         his       sentence      on    several    grounds,

including asserting that the district court erred when it:                               (1)

calculated the loss amount with which he should be attributed;

(2)   increased     his     offense     level       and    refused      to    reduce     the

offense    level    based    on   his    role       in    the    conspiracy;     and    (3)

imposed a substantively unreasonable sentence upon him.                           Finding

no error, we affirm.

            This    court    reviews      a       district      court’s      sentence    for

reasonableness under an abuse-of-discretion standard.                             Gall v.

United States, 552 U.S. 38, 51 (2007).                       The first step in this

review requires the court to assess procedural reasonableness by

ensuring    that    the     district      court          committed     no     significant

procedural errors, such as improperly calculating the Guidelines

range or failing to consider the 18 U.S.C.A. § 3553(a) (West

2000 & Supp. 2011) factors.             United States v. Boulware, 604 F.3d

832, 837-38 (4th Cir. 2010).              The court must then consider the

substantive reasonableness of the sentence imposed, taking into

account the totality of the circumstances.                           Gall, 552 U.S. at

51.    A sentence within a properly calculated Guidelines range

                                              2
will be presumed reasonable.                 United States v. Allen, 491 F.3d

178, 193 (4th Cir. 2007).

               Otiso challenges the procedural reasonableness of his

sentence.       In particular, Otiso asserts that the district court

erred when it calculated the amount of loss with which he should

be attributed because he asserts that only a portion of the loss

was foreseeable to him.              According to Otiso, although he knew

there    were    other       fraudulent      accounts,      he    claims    he     had    no

control     over      them    “nor     any     knowledge     of    any     money      being

contained in the accounts.”              Factual determinations underlying a

district court’s loss calculations are reviewed for clear error.

United States v. Miller, 316 F.3d 495, 503 (4th Cir. 2003).

This deferential standard of review requires reversal only if

this court is "left with the definite and firm conviction that a

mistake has been committed."                 United States v. Stevenson, 396

F.3d    538,    542    (4th   Cir.     2005)     (quoting    Anderson      v.    Bessemer

City, 470 U.S. 564, 573 (1985)).                   We have reviewed the record

and conclude that the district court did not clearly err in

attributing $3,379,069.43 of intended loss to Otiso.

               Otiso also asserts that the district court erred when

it     increased      his     offense     level     two     levels    based      on      his

leadership role in the conspiracy, and denied his request for a

two-point reduction based on his allegedly minor role in the

conspiracy.           According   to    Otiso,     his    co-conspirator         was     the

                                             3
conduit for the conspiracy’s masterminds and he exercised no

control over the conspiracy.                 We review whether the district

court correctly increased Otiso’s offense level based on his

aggravating      role   in   the     conspiracy      for     clear      error.    United

States v. Cabrera-Beltran, 660 F.3d 742, 756 (4th Cir. 2011).

            A defendant qualifies for a two-level enhancement if

he   was   “an    organizer,      leader,       manager,     or   supervisor      in   any

criminal activity.”          U.S. Sentencing Guidelines Manual (“USSG”)

§ 3B1.1(c)       (2009).     In      determining        a    defendant’s     leadership

role, “a district court should consider whether the defendant

exercised decision making authority for the venture, whether he

recruited others to participate in the crime, whether he took

part in planning or organizing the offense, and the degree of

control and authority that he exercised over others.”                             United

States     v.    Rashwan,      328    F.3d       160,       166   (4th     Cir.   2003).

“Leadership over only one other participant is sufficient as

long as there is some control exercised.”                         Id.     We find that

Otiso’s involvement in the conspiracy warranted application of

the two-level enhancement under USSG § 3B1.1(c).                            See, e.g.,

United States v. Kincaid, 964 F.2d 325, 329 (4th Cir. 1992)

(upholding       district      court’s          § 3B1.1(c)        enhancement      where

defendant gave another co-conspirator instructions about selling

narcotics).



                                            4
               Because      Otiso’s     sentence       is     within    the     Guidelines

range calculated at sentencing, his sentence is entitled to the

presumption of reasonableness.                     Allen, 491 F.3d at 193.                 In an

apparent       attempt      to   rebut       this    presumption,       however,           Otiso

asserts that his sentence is unreasonable because it is greater

than     his        co-conspirators’          sentences.             Because         the     co-

conspirators either played lesser roles in the conspiracy, did

not participate in the fraud itself, had no Kenyan contacts, did

not    open    the    fraudulent      bank     accounts,        or   immediately           began

cooperating          with    law    enforcement         and      benefitted           from     a

substantial assistance motion, we find that the district court

had legitimate reasons for imposing a greater sentence on Otiso.

Thus,    any    disparity        between     Otiso’s     and    his    co-conspirators’

sentences does not render Otiso’s sentence unreasonable.                                     See

United    States       v.   Hall,     977     F.2d     861,    864     (4th    Cir.        1992)

(recognizing that disparities in sentences among co-defendants

may    occur    for    a    variety     of    reasons,        including       more    lenient

sentences due to substantial assistance motions and lesser roles

in the crimes for which some are convicted).

               We    have   considered        Otiso’s       remaining     arguments          and

find    them    to    be    without   merit.          Accordingly,        we    affirm       the

district       court’s      judgment.         We     dispense    with     oral       argument

because the facts and legal contentions are adequately presented



                                               5
in the materials before the court and argument would not aid the

decisional process.



                                                      AFFIRMED




                               6